Citation Nr: 0902932	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-10 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether there is clear and unmistakable error (CUE) in a May 
1998 rating decision granting service connection for post-
traumatic stress disorder (PTSD) and assigning a 50 percent 
evaluation, effective May 19, 1993, a 100 percent evaluation, 
effective May 24, 1993, a 50 percent evaluation, effective 
August 1, 1993, a 100 percent evaluation, effective January 
26, 1998, and a 50 percent evaluation, effective April 1, 
1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which found that no revision was warranted in the 
evaluations of PTSD assigned in the May 1998 rating decision, 
based on clear and unmistakable error.


FINDINGS OF FACT

1.  A May 1998 rating decision granted service connection for 
PTSD assigning a 50 percent evaluation, effective May 19, 
1993, a 100 percent evaluation, effective May 24, 1993, a 50 
percent evaluation, effective August 1, 1993, a 100 percent 
evaluation, effective January 26, 1998, and a 50 percent 
evaluation, effective April 1, 1998; the veteran did not 
appeal this action and it is now final.

2.  The May 1998 RO rating decision was consistent with and 
reasonably supported by the evidence then of record, and the 
existent legal authority, and it did not contain undebatable 
error that would have manifestly changed the outcome.


CONCLUSION OF LAW

The May 1998 rating decision granting service connection for 
PTSD and assigning a 50 percent evaluation, effective May 19, 
1993, a 100 percent evaluation, effective May 24, 1993, a 50 
percent evaluation, effective August 1, 1993, a 100 percent 
evaluation, effective January 26, 1998, and a 50 percent 
evaluation, effective April 1, 1998 was not clearly and 
unmistakably erroneous. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA's duty to notify and assist does not apply to CUE actions.  
See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) 
(holding VCAA does not apply to Board CUE motions).  The 
general underpinning for the holding that the VCAA does not 
apply to CUE claims is that regulations and numerous legal 
precedents establish that a review for CUE is only upon the 
evidence of record at the time the decision was entered (with 
exceptions not applicable in this matter). See Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

Analysis

In a May 1998 rating decision, the RO granted service 
connection for PTSD assigning a 50 percent evaluation, 
effective May 19, 1993, a 100 percent evaluation, effective 
May 24, 1993, a 50 percent evaluation, effective August 1, 
1993, a 100 percent evaluation, effective January 26, 1998, 
and a 50 percent evaluation, effective April 1, 1998.  The 
veteran did not appeal this action so it became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The veteran contends that the May 1998 rating decision was 
clearly and unmistakably erroneous because it did not assign 
a 100 percent rating for PTSD for the entire time.  He 
asserts that he was hospitalized and treated for suicide 
attempts, suicide ideology, and visual and auditory 
hallucinations during that time, which warranted a permanent 
and total disability evaluation.  He further contends that VA 
regulations addressing disability ratings were not properly 
applied and, if they had been, a different outcome would have 
resulted.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of the assignment of disability ratings, will be 
accepted as correct in the absence of clear and unmistakable 
error.  In order for a claim of CUE to be valid, there must 
have been an error in the prior adjudication of the claim; 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  
Further, the error must be "undebatable" and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  A determination that 
there was CUE also must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Id.  Simply to claim CUE on the basis that the previous 
adjudication improperly weighed and evaluated the evidence 
can never rise to the stringent definition of CUE, nor can 
broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, non- specific claim of "error" meet the 
restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts. Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet. App. at 
43.

Where evidence establishes CUE, the prior decision will be 
reversed or amended. For the purpose of authorizing benefits, 
the rating decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision. 38 C.F.R. §§ 3.104(a), 3.400(k).

The veteran does not contend, nor does the record show, that 
the correct facts were not before the RO at the time of the 
May 1998 rating decision.  Rather, his argument is that the 
regulatory provisions extant at that time were incorrectly 
applied.  

Under the regulations for PTSD that were in effect prior to 
the change on November 7, 1996, a 100 percent evaluation was 
assigned when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1996). 

In May 1998, the RO reviewed the medical evidence available 
at that time and assigned temporary total evaluations based 
on intermittent periods of hospitalization; but also 
determined that the veteran had periods of improvement in his 
psychiatric impairment and assigned 50 percent evaluations 
during those times.

In arguing that he should have received a 100 percent rating 
for the entire time due to suicidal ideation and auditory and 
visual hallucinations, the veteran essentially is taking 
issue with how the RO weighed the evidence available at the 
time of the May 1998 rating decision.  The record shows that 
the veteran was hospitalized for PTSD from May 24, 1993 to 
July 16, 1993 and January 26, 1998 to March 6, 1998.  He was 
assigned 100 percent evaluations during those times.  While 
it is feasible that the RO did not adequately account for 
suicide attempts and hallucinations during periods when the 
veteran was not hospitalized, as noted, a valid clear and 
unmistakable error claim cannot be based on the argument that 
the previous adjudication improperly weighed and evaluated 
the evidence.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  
Further, CUE is not mere misinterpretation of facts. 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

The veteran has not shown how the regulations were 
incorrectly applied other than to argue that the evidence at 
that time should have supported a 100 percent evaluation.  
This is not a valid CUE claim, as reasonable minds could 
differ on whether, in fact, the evidence supported a 100 
percent evaluation for the entire rating period.  

The May 1998 rating decision was consistent with and 
reasonably supported by the evidence then of record, and the 
existed legal authority, and it did not contain undebatable 
error that would have manifestly changed the outcome.  

The preponderance of the evidence is veteran's CUE claim; 
there is no doubt to be resolved; and a revision of the May 
1998 rating decision is not warranted.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

The May 1998 rating decision granting service connection for 
PTSD and assigning a 50 percent evaluation, effective May 19, 
1993, a 100 percent evaluation, effective May 24, 1993, a 50 
percent evaluation, effective August 1, 1993, a 100 percent 
evaluation, effective January 26, 1998, and a 50 percent 
evaluation, effective April 1, 1998 was not clearly and 
unmistakably erroneous, and the claim is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


